Title: From Louisa Catherine Johnson Adams to George Washington Adams, 3 December 1823
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					December 3-11, 1823
				
				3rd: December. My whole morning was occupied with visits and writing cards of invitation—we have had 40 or more Members of Congress already here and all who call I invite to my Evengs. if I can help it I will invite only those who call lest it should be said I am courting them to further any particular purpose—We dined alone and Mary being sick I denied myself to company—Mr Petry called and several Gentlemen have been passing the evening with Mr A— Mrs Talbot the Wife of the Senator, who has just arrived from the West Indies called this morning—Mrs McKim & Mrs Bailey likewise made me a visit—I went to Mrs Crawfords the family are still quite sick—Gave Mr Wyer a lecture which he did not like upon discretion, a virtue the poor man is not much troubled with—The P.M.G. seems as if he wanted to shake off responsibility by transfering appointments to the Senate—He is said to be a great man—I fear he is a dealer in little things4. The morning was stormy and it rained most heavily so that some of the orders for the funeral were countermanded & there were but few persons attended excepting some of the Heads of Department & one Senator—The funeral was handsome but nothing extraordinary—We had some gentlemen to dine with us—Mr Salazar Mr Palacio Mr Gomez Mr Valanilla Mr Poinsett Mr Garnett Mr Larned Mr Newton Mr Trimble Genl. Swartwout Mr John Mason & Col. Dwight—Four or five gentlemen disappointed us—Among them Mr Forsyth who neither came nor sent an excuse—I mark this as he is lately returned from a foreign Mission—After dinner was over Mr Trimble told Mr A— he supposed he knew that as it regarded the Presidency he should support Mr Clay or rather that Mr A— must know for whom he would vote—Just as if he supposed that we expected that the dinner we gave him was to bespeak his good word—It is a strange ignoble state of things and I cannot comprehend such littleness—Mr. Petry came in the Eveng.  and we played Boston until twelve oclock—Mr A— finds so much amusement in it I encourage his visits as much as possible by way of relaxation  and to keep him from thinking of the passing events—I have twice today been given to understand that the game is nearly up for him—The caucusing is eternal out of doors—Mr Poinsett says he is worn out with it already—he has taken a house to himself that he may not be in the way of hearing so much concerning politicks out of the house of Representatives—Mr. Durand St. André the french Consul has arrived to take the place of Mr Petry who goes to Madrid very much against his will having been forty years employed in this Country—5. Mary was quite sick—Abigail and I went out to a visit to Mr McKim and several others—Nothing of any importance occurred during the day—We passed the evening alone—6. We had a continual succession of visits through the day 45 of them Members of Congress—Writing notes and booking cards was a continued occupation I may almost say of a distracting kind—I was in a fever before I got through and was very much tempted to wish them all safe at home even while I was thanking them for their civility—all of which proves how little I am fitted for a public station—Mr. A— dined at Com Morris’s & Mr Petry came and played Boston—The new french Consul arrived—9. Did not go to Church not being at all well—a number of visits Mrs Thornton & the Miss Forrests sat here and the former was very inquisitive about the Correspondence and hoped it had not had a bad effect upon the health or spirits of the old gentleman I assured her that he was well aware that he could never have written any thing that could really disgrace him in the minds of honest men to suffer such a circumstance to grieve him and that the only sting it carried was the painful connection that however well we may wish to think of human nature we cannot  shut our eyes to its corruption—10. Paid a number of visits and received a number—Went to the Navy Yard and engaged Music for my parties which begin tomorrow. To these parties which are almost the only ones anticipated for the winter I am indebted for much attention and politeness which I suppose ought to excite a large portion of gratitude to my dear five hundred friends for their good will—Mr A— is invited to dine with the President a thing not altogether kind as I shall have to receive all the new Members without having any one to introduce them—He has however promised to come home the moment he can quit the Table—we are threatened with a great crowd—A great intriguing to get the Caucus and much agitation and down cast looks in the T. Department—Sickness sorrow and mortification are too much to contend against in any body. Evening alone—11. Mr Wyer called to inform me that Gen Scott was very desirous to get an invitation from me which I immediately sent—He is anxious to be reconciled to Genl. Jackson & the Gen is willing to meet him half way, supposing that Jackson would be here he wised to adjust the difference at our house in which however he was disappointed the weather proving so bad that numbers who intended coming failed—Our party was however very brilliant notwithstanding the Snow and the young folks enjoyed themselves as much as if there was no such thing as Snow in the world—Theirs is the happy time of life when all is sunshine and the hours are winged with joy however evanescent—Col Dwight acted as my aid de Camp and fortunately only one Member arrived previous to Mr A—s return—That was a Mr Hogeboom of New York with whom I had much conversation—He insisted on it that the pillars of the H.R. were of rough stone and covered with some sort of stuff which they call marble and I could not persuade him that they were solid blocks—He said the building was a fine one and that we were fortunate in having fine Architectors in this Country—They staid until eleven oclock Mr & Mrs Brown our new Plenipo’s to the Court of France appeared for the first time in their new character and like most others affected not to be pleased with that for which their hearts have panted for upwards of two years & for which half the Washington world envy them
				
					
				
				
			